UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-4888 Dreyfus Short Duration Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short Duration Bond Fund February 28, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables4.5% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 520,000 515,545 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 1,100,000 1,099,968 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 545,000 552,205 Capital Auto Receivables Asset Trust, Ser. 2013-4, Cl. D 3.22 5/20/19 750,000 759,317 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 1,200,000 a 1,201,862 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 525,000 a 528,174 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 670,000 663,686 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. C 2.57 4/15/21 610,000 611,276 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2.76 2/18/20 610,000 608,822 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. C 2.24 4/15/20 425,000 a 425,974 Casinos & Gaming.3% Cleopatra Finance, Sr. Scd. Notes 6.25 2/15/22 475,000 a Commercial Mortgage Pass-Through Ctfs.4.7% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.74 12/5/32 680,000 a,b 713,836 GAHR Commericial Mortgage Trust, Ser. 2015-NRF, Cl. BFX 3.38 12/15/19 210,000 a 213,302 GAHR Commericial Mortgage Trust, Ser. 2015-NRF, Cl. DFX 3.38 12/15/19 475,000 a 465,887 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 515,000 a 523,993 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 1,375,000 1,424,367 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C19, Cl. B 4.39 4/15/47 1,000,000 b 1,079,487 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C14, Cl. C 4.56 8/15/46 850,000 b 905,316 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. A4 3.18 3/10/46 875,000 904,176 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 825,000 906,053 Consumer Discretionary3.0% 21st Century Fox America, Gtd. Notes 4.50 2/15/21 750,000 827,403 Comcast, Gtd. Notes 5.90 3/15/16 500,000 527,030 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 590,000 a 665,778 Dana Holding, Sr. Unscd. Notes 5.50 12/15/24 400,000 415,000 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 500,000 497,472 Sky, Gtd. Notes 3.75 9/16/24 750,000 a 775,127 Time Warner, Gtd. Notes 4.88 3/15/20 725,000 814,863 Consumer Staples1.2% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 499,609 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 500,000 a 513,519 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 725,000 a 758,636 Energy6.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 335,000 375,193 BP Capital Markets, Gtd. Bonds 2.32 2/13/20 170,000 170,793 BP Capital Markets, Gtd. Bonds 2.52 1/15/20 575,000 583,869 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 500,000 523,557 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 750,000 c 814,618 Ensco, Sr. Unscd. Notes 4.50 10/1/24 780,000 c 765,892 EQT, Sr. Unscd. Notes 4.88 11/15/21 340,000 357,009 EQT, Sr. Unscd. Notes 8.13 6/1/19 500,000 597,465 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 910,000 973,700 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 1,500,000 1,652,529 Phillips 66 Partners, Sr. Unscd. Notes 2.65 2/15/20 540,000 543,725 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 500,000 511,316 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,000,000 1,032,671 Unit, Gtd. Notes 6.63 5/15/21 250,000 250,625 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 700,000 718,824 Financial15.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 500,000 a 508,566 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 a 527,635 Ally Financial, Gtd. Notes 4.63 6/26/15 250,000 252,969 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 585,000 560,464 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,000,000 1,034,538 Bank of America, Sub. Notes 4.25 10/22/26 885,000 908,147 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 1,150,000 1,278,279 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 500,000 532,001 Brixmor Operating Partners, Sr. Unscd. Notes 3.85 2/1/25 750,000 760,478 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 250,000 260,625 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 720,000 759,568 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 500,000 a 502,452 DDR, Sr. Unscd. Notes 3.50 1/15/21 500,000 515,706 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 405,000 a 432,338 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 500,000 553,623 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.07 3/12/19 1,115,000 b 1,107,354 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 555,000 607,248 General Electric Capital, Sr. Unscd. Notes 0.76 1/14/19 650,000 b 651,345 General Electric Capital, Sub. Notes 5.30 2/11/21 1,385,000 1,597,704 General Motors Financial, Gtd. Notes 3.15 1/15/20 750,000 758,818 Goldman Sachs Group, Sr. Unscd. Notes 1.86 11/29/23 555,000 b 575,261 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,710,000 1,724,937 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 500,000 532,801 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 500,000 504,427 International Lease Finance, Sr. Unscd. Notes 3.88 4/15/18 500,000 513,750 JPMorgan Chase & Co., Sr. Unscd. Notes 1.63 5/15/18 1,700,000 1,694,844 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 500,000 a 552,979 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 1,600,000 1,648,894 Pacific Lifecorp, Sr. Unscd. Notes 6.00 2/10/20 670,000 a 759,557 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 665,000 778,518 Synchrony Financial, Sr. Unscd. Bonds 3.00 8/15/19 380,000 386,789 Foreign/Governmental.5% Latvian Government, Sr. Unscd. Notes 2.75 1/12/20 390,000 a 394,068 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 320,000 a 398,000 Health Care2.0% Amerisourcebergen, Sr. Unscd. Notes 3.25 3/1/25 215,000 217,665 Becton Dickinson and Company, Sr. Unscd. Notes 2.68 12/15/19 995,000 1,017,013 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 250,000 a 258,750 Medtronic, Gtd. Notes 2.50 3/15/20 805,000 a 819,342 Mylan, Gtd. Notes 3.13 1/15/23 775,000 a 763,714 Industrial.7% AECOM, Gtd. Notes 5.75 10/15/22 410,000 a 430,500 Waste Management, Gtd. Notes 6.10 3/15/18 600,000 677,699 Information Technology.1% Open Text, Gtd. Notes 5.63 1/15/23 150,000 a Materials2.9% ArcelorMittal, Sr. Unscd. Notes 4.50 3/1/16 250,000 b 257,813 ArcelorMittal, Sr. Unscd. Notes 6.25 3/1/21 350,000 b 382,813 Dow Chemical, Sr. Unscd. Notes 3.00 11/15/22 450,000 452,041 Freeport-McMoRan, Sr. Unscd. Notes 2.15 3/1/17 400,000 398,657 INEOS Finance, Sr. Scd. Notes 8.38 2/15/19 385,000 a 412,046 LYB International Finance, Gtd. Notes 4.00 7/15/23 725,000 768,518 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 900,000 993,922 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 705,000 c 763,195 Municipal Bonds.2% Illinois, GO (Pension Funding Series) 5.10 6/1/33 350,000 Telecommunications2.1% AT&T, Sr. Unscd. Notes 1.17 11/27/18 465,000 b 470,339 AT&T, Sr. Unscd. Notes 3.88 8/15/21 365,000 383,270 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 175,000 199,828 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,000,000 1,147,921 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 725,000 768,823 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 275,000 a 287,375 U.S. Government Agencies/Mortgage-Backed2.6% Federal Home Loan Mortgage Corp: Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 1,203 b,d 1,203 Federal National Mortgage Association: 5.50%, 4/1/16 21,633 d 22,861 Government National Mortgage Association I: Ser. 2012-67, Cl. AB, 1.59%, 6/16/39 1,168,684 1,167,163 Ser. 2012-78, Cl. A, 1.68%, 3/16/44 1,558,729 1,535,710 Ser. 2012-46, Cl. AB, 1.77%, 11/16/38 1,338,100 1,335,110 U.S. Treasury Floating Rate Notes5.0% 0.09%, 7/31/16 7,650,000 b U.S. Treasury Notes44.6% 1.50%, 6/30/16 67,450,000 Utilities2.6% AES, Sr. Unscd. Notes 8.00 6/1/20 475,000 547,438 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 290,000 a 303,775 Dynegy Finance I/II, Sr. Scd. Notes 7.38 11/1/22 145,000 a 153,700 Enel Finance International, Gtd. Notes 6.25 9/15/17 350,000 a 389,985 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 500,000 553,504 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 1,000,000 1,109,585 National Grid, Sr. Unscd. Notes 6.30 8/1/16 900,000 971,783 Total Bonds and Notes (cost $151,869,951) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 8/13/15 (cost $519,899) 520,000 e Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $563,726) 563,726 f Investment of Cash Collateral for Securities Loaned1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,635,900) 1,635,900 f Total Investments (cost $154,589,476) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO - General Obligation REIT - Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $15,312,526 or 10.0% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $1,684,434 and the value of the collateral held by the fund was $1,742,821, consisting of cash collateral of $1,635,900 and U.S. Government & Agency securities valued at $106,921. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized depreciation on investments was $2,567 of which $966,273 related to appreciated investment securities and $968,840 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 52.2 Corporate Bonds 36.8 Commercial Mortgage-Backed 4.7 Asset-Backed 4.5 Short-Term/Money Market Investments 1.8 Foreign/Governmental .5 Municipal Bonds .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES February 28, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 2/28/2015 ($) Financial Futures Short U.S. Treasury 5 Year Notes 188 (22,424,875 ) June 2015 17,625 U.S. Treasury 10 Year Notes 169 (21,597,672 ) June 2015 (24,726 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 6,966,829 - Commercial Mortgage-Backed - 7,136,417 - Corporate Bonds+ - 56,481,508 - Foreign Government - 792,068 - Municipal Bonds+ - 353,577 - Mutual Funds 2,199,626 - - U.S. Government Agencies/Mortgage-Backed - 4,062,047 - U.S. Treasury - 76,594,837 - Other Financial Instruments: Financial Futures++ 17,625 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (24,726 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end February 28, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short Duration Bond Fund By: /s/ Bradley J.
